Citation Nr: 0005870	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability incurred as a result of 
injuries sustained during a Department of Veterans Affairs 
(VA) hospitalization from April 1 to 15, 1976, for purposes 
of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1946.  He died in November 1995, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1995, which denied the veteran's request to reopen 
his claim for compensation pursuant to 38 U.S.C.A. § 1151.  
He died in November 1995; however, the appellant expressed 
her desire to continue the veteran's claim, and subsequently 
perfected an appeal of the claim.  In addition, the appellant 
appealed the September 1996 denial of her claim for 
entitlement to service connection for the cause of the 
veteran's death.  A hearing was held on June 8, 1999, in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
veteran had additional disability due to injuries sustained 
on April 6, 1976, while the veteran was hospitalized in a VA 
facility.  

2.  At the time of his death, service connection was in 
effect for trichophytosis of the feet and right hand, 
evaluated 30 percent disabling.      

3.  According to the death certificate, the veteran died in 
November 1995, at the age of 76 years, of a ruptured 
abdominal aortic aneurysm, due to or as a consequence of 
atherosclerosis.  

4.  There is no competent evidence that the aortic aneurysm 
or the atherosclerosis was of service onset or aggravation.  

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for compensation for additional disability 
incurred as a result of injuries sustained during a VA 
hospitalization from April 1 to 15, 1976, for purposes of 
accrued benefits.  38 U.S.C.A. § 5107 (1991).  

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Additional Disability Under 38 U.S.C.A. § 1151

A.  Accrued benefits

In July 1995, the RO denied the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability incurred as a result of injuries sustained during 
a Department of Veterans Affairs (VA) hospitalization from 
April 1 to 15, 1976, on the basis that new and material 
evidence had not been submitted.  The veteran died in 
November 1995; however, in a statement received in February 
1996, the appellant indicated that she wanted to appeal that 
decision.  Under VA laws and regulations, certain accrued 
benefits may be payable upon the death of a beneficiary.  
Except as otherwise provided, periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based upon evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of such veteran, be paid to 
the veteran's surviving spouse. 38 U.S.C.A. § 5121 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.1000 (1999).  Accordingly, the 
appeal as to that issue was developed, for accrued benefits 
purposes.  

B.  De novo consideration

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability incurred as a result of injuries 
sustained during a VA hospitalization from April 1 to 15, 
1976, was previously denied by the Board in November 1988.  
Although in July 1995, the RO denied the veteran's claim on 
the basis that no new and material evidence had been 
submitted, in May 1996, the RO determined that there had been 
new and material evidence to reopen the claim, and denied the 
claim on the merits.  In general, the Board has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  However, in this case, part of 
the regulation relied upon in the previous decision was 
subsequently invalidated by the Court.  See Gardner v. 
Derwinski, 1 Vet.App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S.Ct. 552 (1994).   

In this regard, in its November 1988 decision, the Board 
noted that neither additional disability nor negligence had 
been shown, and cited to 38 C.F.R. § 3.358(c)(3).  However, 
in Gardner, the Court invalidated 38 C.F.R. § 3.358(c)(3), on 
the grounds that the element of fault required by the 
regulatory provision was beyond the scope of the authorizing 
statute, 38 U.S.C.A. § 1151 (formerly § 351).  In March 1995, 
a new regulation was promulgated, in compliance with the 
Gardner dictates, which did not require negligence on the 
part of the VA for the veteran to prevail.  (Although the 
statute itself was amended, effective in October 1997, to 
require negligence on the part of the VA, the veteran's claim 
was filed prior to that date, and is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).)  
Since the Board's previous decision discussed the element of 
fault, the case must be considered on a de novo basis.  

C.  Whether claim is well-grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant contends that during a hospitalization in a VA 
facility from April 1 to 15, 1976, the veteran was attacked 
and beaten in the chest by another patient, which resulted in 
additional disability, including breathing difficulties, 
chest pain and swelling, and abnormalities shown on X-rays.  
Thus, the appellant's claim is premised on 38 U.S.C.A. 
§ 1151.  Because the claim was filed in April 1995, the 
version of § 1151 that is applicable to this case is the 
version that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

	1.  Factual Background

Records prior to the April hospitalization include hospital 
records pertaining to a VA hospitalization from April to May, 
1972, which noted, inter alia, that a chest X-ray contained 
evidence of emphysema of the right upper lobe with scars to 
the right hilar area.  The diagnosis was basilar artery 
insufficiency, probable, manifested by transient ischemic 
episodes, and hyperlipidemia, Frederickson Type IV.  
Outpatient treatment records show that in August 1973, he 
complained of some left sided chest pain, although in 
November 1973, he had no chest pain.  

Additionally, records from M. Lee, D.O., dated from December 
1973 show that in May 1974, the veteran reported having 
fallen several times, with recent episodes of severe pain and 
dizziness.  It was noted that he could not drive an 
automobile.  

The hospitalization at issue was precipitated by 
symptomatology shown on an outpatient visit of April 1, 1976, 
at which time the veteran complained of sharp pains in the 
right occipital region which radiated down the neck and to 
the top of the head.  The previous day, he had had an episode 
of falling to the left with dizziness and disorientation, and 
he was admitted for a neurological work-up.  

Hospital records include progress notes, which report that on 
April 6, 1976, while the veteran was out in the hall in front 
of the nurse's station, another patient had become extremely 
agitated, and had grabbed the veteran's cane and struck him 
in the left clavicle area.  He had also bitten his right 
index finger, but did not break the skin.  The chest was 
slightly reddened, and the veteran became very weak, flushed, 
agitated and tremulous.  Vital signs were taken and the 
veteran was put to bed.  The doctor was contacted, and the 
veteran was possibly to have a chest X-ray.  On April 11, 
1976, the veteran stated that his left chest was still 
painful in the area where he had been hit with the cane.  On 
April 13, 1976, he continued to complain of chest pain.  He 
had an electrocardiogram scheduled.  There was no swelling or 
discoloration present.  He continued to be anxious about the 
incident in which he had been struck by the cane.  On April 
16, 1976, the veteran complained of occasional headache and 
neck pain, but he had not had dizzy spells or visual or 
equilibrium complaints.  It was also noted that date that the 
nature of the veteran's illness and its probable relationship 
to an arteriosclerotic process had been explained to the 
veteran and his wife.  

Doctor's orders show the veteran's admission on April 1, 
1976, with studies including chest and skull X-rays, 
electroencephalogram, echoencephalogram, and brain scan to be 
conducted.  Medications ordered on admission included aspirin 
as needed for neck pain for seven days.  On April 6, 1976, a 
chest X-ray was ordered, with the explanation that he had 
been beaten in the precordial area, and that bony lesions 
were to be ruled out.  On April 8, 1976, aspirin as needed 
for head and neck ache for seven days was ordered.  On April 
15, 1976, the doctor's orders included aspirin for pain.  

X-rays reports showed that a chest X-ray report on April 1, 
1976, noted that the cardiac shadow was normal in size.  The 
left leaf of the diaphragm was slightly more elevated than 
the right.  Some emphysematous changes were suspected in both 
upper lobes.  X-rays of the left clavicle area on April 6, 
1976, disclosed no evidence of fracture or dislocation.  On 
April 12, 1976, an electrocardiogram was ordered, with the 
explanation that he had a history of basilar-vertebral 
insufficiency, and had occasionally complained of chest pain, 
but was clinically negative.  The electrocardiogram disclosed 
non-specific S-T changes.  

The hospitalization summary contained the reports of all 
studies which had been planned on admission.  The discharge 
diagnoses were basilar artery insufficiency, probable, with 
transient, intermittent ischemic episodes; hyperlipidemia, 
type IV; and mild, chronic depression.  

Evidence after the veteran's discharge from the hospital on 
April 15, 1976, includes the record of his visit to Dr. Lee 
on April 19, 1976, complaining of chest pain after having 
been struck across the chest by another patient while in the 
VA hospital.  He reported that he had been struck in the left 
chest with his cane, and with a fist.  He had been examined 
and X-rayed and informed that there were no fractures 
present.  Dr. Lee's impression was that he had suffered a 
bruise to the chest wall with possible costochondral 
cartilage injury.  On July 1, 1976, the veteran again saw Dr. 
Lee, complaining of congestion and tenderness in the chest.  
The chest was X-rayed with no evidence of fracture or changes 
since a previous examination.  An artifact in the left chest 
was reported.  Dr. Lee prescribed symptomatic medication.  

VA outpatient treatment records show that on August 3, 1976, 
the veteran complained of occipital headaches and 
"congestion" [quotes in original] in the upper left chest, 
plus pain, which had cleared in the past few days.  This was 
noted to be the area of the contusion when he had been struck 
by another patient in April 1976.  Physical examination of 
the lungs and heart were normal.  Buffered aspirin for 
headaches was prescribed, and he was to have chest X-rays and 
an electrocardiogram.  The electrocardiogram noted an injury 
to the left chest in April 1976, and hyperlipidemia; the 
graph was normal.  The X-ray request noted a history of an 
injury to the left upper anterior chest, with discomfort 
since.  The X-ray showed the cardiac shadow to be normal in 
size, with a slightly prominent aortic arch.  The previously 
described minimal elevation of the left leaf of the diaphragm 
in relation to the right leaf of the diaphragm was again 
noted.  The costophrenic angles were clear.  There was no 
evidence of pleural effusion or pneumothorax.  The trachea 
was in the midline.  Minimal fibrotic changes were noted in 
both lungs, and the appearance of the chest was reported to 
be relatively unchanged since the examination of April 1, 
1976.  

In November 1976, a VA outpatient treatment note discloses 
that the veteran complained of right temporal pains, numbness 
in the left extremities, and soreness and a dull ache in the 
left thorax, which was thought to actually suggest a cardiac 
pain, unrelated to exertion.  Aspirin for headaches was again 
prescribed.  In December 1976, the veteran had congestion of 
the lungs, with an episode of coughing up a small amount of 
blood.  The veteran reported that he had noted a kernel in 
his left breast which had appeared and disappeared.  Lungs 
were clear on physical examination.  

In January 1977, he saw Dr. Lee again, with the complaint of 
chest discomfort in the chest wall, slightly medial and 
superior to the nipple area.  It was noted that inspection 
revealed a slight increase in the size of the left breast, 
over the right.  A trial of Depo Medrol was given.  The 
veteran returned in February 1977 with no improvement, and a 
trial of Mobidin tablets and Mobisyl cream to apply to the 
left chest was prescribed.  Later that month, Dr. Lee's 
records noted that the veteran returned with no improvement, 
and had continued chest discomfort.  The veteran was advised 
that he knew of nothing further to improve his complaint.  

In a letter written at the veteran's request in March 1977, 
Dr. Lee noted that on the February 25 visit, he "cold not 
demonstrate any evidence of injury, although the patient 
continues to complain of continuous and ongoing pain."  He 
also wrote that he could "see no evidence of permanent 
damage, as a result of this 'attack'."  It was his opinion 
that there was no tumor or cyst present, and he was surprised 
that the pain had not gradually improved, and felt that it 
should.  He could not "deny the fact that the patient has 
had continued pain and discomfort over a prolonged period of 
time due to this trauma to the chest."  

In March 1977, the veteran was seen at the VA, complaining of 
headache and dizzy spells, as well as a burning sensation in 
the left precordium of the chest.  Cardiac examination was 
normal.  In June 1977, he complained of continued headaches 
and dizzy spells, and he continued to be treated for these 
complaints during the succeeding months.  In September 1977, 
the chest, heart and lungs were noted to be normal on 
examination.  

VA records show the veteran 's hospitalization from December 
1977 to January 1978 for evaluation of worsening of his 
electroencephalogram and lipid profile.  In addition, he 
complained of worsening of his headaches and numbness of the 
left side.  His discharge diagnoses were vertebral-basilar 
insufficiency and type IV hyperlipidemia.  

The veteran was hospitalized in private facilities from 
February to March 1978 complaining of shortness of breath.  
He had had no previous episodes of this problem.  History was 
noted to be significant for a 40 pack year smoking history.  
Physical examination was unremarkable except for an increased 
chest diameter.  There were wheezes and rales on examination.  
Chest X-rays revealed no interval changes since April 28, 
1976.  A repeat X-ray revealed no gross lesion throughout the 
pulmonary fields, but there were some prominent 
bronchovascular markings.  Another repeat X-ray revealed 
prominent interstitial markings in both lower lungs with no 
remarkable interval change.  An electrocardiogram revealed 
sinus tachycardia.  Due to continued shortness of breath, he 
was transferred to another private hospital.  

The admission note for this hospitalization reported a 
history of dyspnea, although a week earlier, he had developed 
chest pain as well as dyspnea.  He had a history of vascular 
insufficiency to the brain, but no history of cardiac failure 
in the past.  The final diagnosis was chronic obstructive 
pulmonary disease.  Subsequent records show the veteran's 
continued treatment for chronic obstructive pulmonary 
disease, with an asthmatic component, which became 
increasingly severe during the succeeding years.  

According to a Memorandum dated in August 1977 by a VA 
neurologist, the veteran had been struck by his cane by 
another patient in April 1976.  The nurse had observed a 
reddened area below the left clavicle immediately after the 
incident; no abnormalities other than this contusion were 
disclosed, including on X-ray and electrocardiogram.  It was 
noted that the left breast area had never been swollen, and 
had only showed a reddening at the onset and a superficial 
cutaneous bruise mark or ecchymosis within the few days after 
the injury.  On the personal examination of August 3, 1976, 
there was no abnormality in the area of the injury to suggest 
swelling or other deviation from normal of the left chest, 
breath or heart.  He concluded that there was no evidence 
that the veteran experienced anything other than a minor, 
superficial contusion of the skin just below the left 
clavicle, and there was no indication that he sustained any 
permanent damage.  

The file also contains an affidavit signed by the veteran in 
January 1980, in which he detailed his recollections of the 
injury on April 6, 1976, and subsequent symptoms and 
treatment.  Regarding the initial injury, he noted that the 
assailant had struck him twice with the handle of the cane in 
the left chest, just to the right of the nipple area, and 
then given him a "karate chop" in the same area .  After 
his assailant was restrained, he went to the waiting room, 
where his wife and other patients noted that the veteran 
appeared "strange."  The veteran recalled that he had been 
given aspirin after this incident, and eight aspirins a day 
for the remainder of the time he was in the hospital; 
nevertheless, his chest pain continued.  He stated that a 
complete body scan planned had been canceled after the 
beating.  

After his discharge, he stated, he went to see a private 
doctor, Dr. Lee, about the pain he was having from the 
beating.  On June 3, 1976, he had been seen at the VA for 
follow-up, and advised to continue taking the aspirin to 
present clotting in his chest and to ease the chest pain.  He 
returned to Dr. Lee on July 1, who ordered X-rays, and showed 
him an area on the chest that he could not explain.  He 
prescribed medication for the chest congestion.  The veteran 
stated that on August 3, 1976, he was seen at the VA, at 
which time he felt that the doctor made some inconsistent 
statements, such as noting that X-rays had shown no 
abnormalities, but pointing to the area of the veteran's 
chest where he was beaten.  

The veteran stated that in his November 1976 appointment, the 
doctor admitted he had swelling in his chest, and probable 
pain, but felt it would get better.  He stated that in 
December 1976, he complained of chest congestion and spitting 
up blood, and was told that there was no problem and that the 
swelling and pain would improve.  In January 1977, he stated 
that he saw Dr. Lee again, who gave him a shot of Cortisone, 
and thought that the swelling was infected cartilage.  Upon 
his return, in February 1977, he stated that Dr. Lee felt 
that the swelling was worse, and later that month, he told 
the veteran that he knew that the veteran was having a lot of 
pain with the amount of swelling in the chest.  The veteran 
noted that in March 1977, he was seen at the VA, but the 
doctor still would not admit to any injury to the veteran's 
chest.  In September 1977, the veteran stated, he was 
evaluated by the VA for his head and neck disability.  The 
doctor examined the chest where he had been beaten, and 
although he surely must have noted the swelling, 
discoloration and pain, he only stated that he did not think 
that there was permanent damage.  

At her hearing before the undersigned in June 1999, the 
appellant testified regarding her recollections of the events 
in question, which, except for some chronological 
discrepancies which may be attributed to the period of time 
that has elapsed since the incident, essentially corroborates 
the veteran's 1980 affidavit, as well as numerous subsequent 
statements.  


	2.  Analysis

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization; and (3) medical evidence of a nexus between 
that asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).  

It must be emphasized that where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  However, regarding medical conditions, a 
layperson is only competent to provide testimony regarding an 
"observable condition."  Falzone v. Brown, 8 Vet.App. 398 
(1995).  

Thus, while the statements made in the veteran's affidavit 
and other documents, as well as the appellant's written 
statements and hearing testimony, are presumed to be true, in 
order to be considered, the statements must relate to 
observable conditions.  Moreover, a layperson is not 
competent to relate what a doctor has said.  Robinette v. 
Brown, 8 Vet.App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b).  As noted 
above, the medical evidence prior to the April 1976 
hospitalization included an incident of chest pain, and chest 
X-ray evidence of emphysema of the right upper lobe with 
scars to the right hilar area.  On admission, the chest X-ray 
showed that the left leaf of the diaphragm was slightly more 
elevated than the right, and emphysematous changes were 
suspected in both upper lobes.  

During the hospitalization, he was indeed struck in the chest 
by another patient.  For purposes of determining whether the 
claim is well-grounded, the veteran's version of the injury 
must be accepted, which was that he was struck twice with the 
cane and once with the hand, in a "karate chop."  Thus, 
injury is shown.  Additionally, it is undisputed that this 
injury resulted in a contusion and bruising.  

Regarding whether the veteran had additional disability 
resulting from that incident, he claimed that he suffered 
from chest pain, swelling and difficulty breathing subsequent 
to the injury, which did not resolve.  However, chest pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999).  Moreover, while the veteran and the appellant are 
competent to describe physical symptoms such as swelling and 
breathing difficulties, in order to be attributed to the 
injury, there must be medical evidence of a nexus between the 
described symptoms and a disability.  See Voerth v. West, 13 
Vet.App. 117 (1999).  

In this case, the medical evidence does not confirm the 
presence of a disability attributed to the injury.  In this 
regard, although Dr. Lee's initial impression on seeing the 
veteran in April 1976 was that he had suffered a bruise to 
the chest wall with possible costochondral cartilage injury, 
in July 1976, Dr. Lee noted that the chest was X-rayed with 
no evidence of fracture or changes since a previous 
examination.  An artifact in the left chest was reported.  
Additionally, in January 1977, Dr. Lee noted that inspection 
revealed a slight increase in the size of the left breast, 
over the right, and the veteran showed no subsequent 
improvement in February 1977.  However, in March 1977, Dr. 
Lee noted that on the February 25 visit, he "could not 
demonstrate any evidence of injury, although the patient 
continues to complain of continuous and ongoing pain."  
Although he could not "deny the fact that the patient has 
had continued pain and discomfort over a prolonged period of 
time due to this trauma to the chest,"  he also wrote that 
he could "see no evidence of permanent damage, as a result 
of this 'attack'."  

Although statements from doctors which are inconclusive as to 
disease origin do not supply the nexus requirement of a well-
grounded claim, "the use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a claim well-grounded."  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Such an opinion must be viewed 
in its full context.  Id.  In context, Dr. Lee's opinion, 
while initially suspecting a possible costochondral cartilage 
injury, ultimately concluded that he could see no evidence of 
permanent damage due to the attack, notwithstanding the 
veteran's continued complaints of pain.  Moreover, at no time 
did Dr. Lee explicitly attribute the "slight increase in 
size of the left breast over the right" or the "artifact" 
shown on X-ray to the injury.  Consequently, Dr. Lee's 
opinion does not provide medical evidence of additional 
disability, due to the assault.  

The remainder of the medical evidence also fails to attribute 
additional disability to the injury.  Chest pain and 
congestion shown in November and December, 1976, were not 
attributed to the injury, and shortness of breath which 
precipitated the hospitalizations in February and March, 
1978, was diagnosed as chronic obstructive pulmonary disease.  
However, the significant history reported at that time was a 
smoking history, and emphysematous changes in the lungs had 
been demonstrated on X-rays prior to the injury.  More 
importantly, there is no medical evidence of record 
suggesting that chronic obstructive pulmonary disease was 
causally related to the assault in April 1976.  Similarly, 
the medical evidence does not indicate that any other chronic 
disability was causally related to the injury.  

Thus, while the Board recognizes the appellant's sincere 
belief that her husband's subsequent chest difficulties, 
including chronic obstructive pulmonary disease, resulted 
from the injury during his hospitalization in April 1976, in 
the absence of medical evidence supporting this contention, 
the claim is not well-grounded.  

II.  Entitlement to service connection for the cause of the 
veteran's death.

As indicated above, in order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  For service connection for the cause of death of a 
veteran, the first requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die).  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  For the remaining 
elements, there must be competent evidence that disability 
that caused or contributed to death was incurred or 
aggravated in service, and of a nexus between the two, or 
competent evidence of a nexus between the veteran's cause of 
death and a service-connected disability.  Ruiz v. Gober, 10 
Vet.App. 352 (1997).  

According to the death certificate, the veteran died in 
November 1995, at the age of 76 years.  The cause of death 
was noted to be a ruptured abdominal aortic aneurysm, with an 
interval of "minutes" between onset and death, due to or as 
a consequence of atherosclerosis, with an interval of 
"years" between onset and death.  An autopsy was not 
performed.  

A.  Service incurrence

Service medical records do not contain any mention of 
atherosclerosis or aortic aneurysm.  Postservice medical 
records show that a VA hospitalization from April to May, 
1972, resulted in diagnoses of basilar artery insufficiency, 
probable, manifested by transient ischemic episodes, and 
hyperlipidemia, Frederickson Type IV.  Subsequent outpatient 
treatment records show that he was treated with a low 
cholesterol, anti-atherosclerotic diet for his 
hyperlipidemia.  Thus, atherosclerosis was first manifested 
many years after the veteran's discharge from service, and 
there is no evidence of a nexus between the cause of death, 
and any disease or injury incurred in service.  Moreover, 
there is no medical evidence of an etiological connection 
between the veteran's service-connected trichophytosis of the 
feet and right hand, and his death, or any disability that 
contributed to cause his death.  Additionally, the veteran 
was not in receipt of a permanent and total service-connected 
disability rating at the time of his death. Accordingly, the 
claim is not well-grounded.  

B.  Death due to disability resulting from VA 
hospitalization, under 38 U.S.C.A. § 1151

The appellant contends that the injuries sustained during the 
beating in April 1976, while the veteran was hospitalized in 
a VA facility, contributed to cause his death.  It is 
asserted that the veteran did not have symptoms such as chest 
pain and breathing difficulties prior to that injury, but 
that he experienced such symptoms after the injury, until his 
death.  Thus, this aspect of the claim must also be 
considered, pursuant to 38 U.S.C.A. § 1151.  For the issue to 
be well-grounded, there must be medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization; 
and medical evidence of a nexus between that asserted injury 
or disease and the disability that resulted in the veteran's 
death.  See Jones, Ramey, supra.

The appellant contends that during a hospitalization in a VA 
facility from April 1 to 15, 1976, the veteran was attacked 
and beaten in the chest by another patient, and there is 
ample evidence, including the hospital records and an 
affidavit from the veteran, signed in 1980, that the veteran 
was struck in the chest with a cane and by the hand of 
another patient in the hospital.  Thus, there was injury.  

Regarding a nexus between this injury and a disability that 
caused the veteran's death, as discussed above, there is no 
competent evidence that the injury resulted in additional 
disability.  The appellant contends that an aneurysm may 
result from trauma, but the medical evidence of record does 
not suggest that the ruptured abdominal aortic aneurysm that 
was the immediate cause of the veteran's death was due to 
trauma, or specifically due to trauma incurred during the VA 
hospitalization in April 1976.  The appellant, as a 
layperson, is not competent to provide an opinion as to a 
causal connection, nor is she competent to relate what a 
doctor said.  See Robinette, supra.  Similarly, there is no 
medical evidence attributing the veteran's atherosclerosis to 
the injury.  Although the appellant contends that the veteran 
did not have any pertinent symptoms until after the injury, 
the additional disability must be shown to be actually the 
result of the injury, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  Consequently, in the absence of 
medical evidence of a nexus between the cause of the 
veteran's death and injuries sustained during a VA 
hospitalization in April 1976, the claim is not well-
grounded. 



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability incurred as a result of injuries 
sustained during a Department of Veterans Affairs (VA) 
hospitalization from April 1 to 15, 1976, for purposes of 
accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

